Case 1:19-cv-04009-GBD Document 33 Filed 03/18/20 Page 1 of 1

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

60 East 42" Street, Suite 4510 Telephone: (212) 317-1200
New York, New York 10 $6 i}ecescwnncm-stcemmsemns Facsimile: (212) 317-1620

 
  

BY ECF y ‘
Hon. George B. Daniels"
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Rivas Franco et al. v. P&S Select Foods Inc., et al.,
19-cv-4009 (GBD)

Dear Judge Daniels:

We represent Plaintiff Luis Alberto Rivas Franco in the above-referenced matter. We write
jointly pursuant to the Court’s oral direction through chambers to request that the conference
scheduled for March 19, 2020 be adjourned to May 21, 2020.

We also advise the Court that we have a mediation session scheduled for April 24, 2020.

We thank the Court for its attention to this matter.
Respectfully Submitted,

/s/Joshua S. Androphy
Joshua S$. Androphy

Certified as a minority-owned business in the State of New York

 

 
